Citation Nr: 9908190	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-11 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for low back disability, 
secondary to service-connected residuals of a gunshot wound 
to the right calf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to September 
1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This case was previously remanded by 
the Board for further development in February 1997 and 
February 1998.


REMAND

The veteran contends that he has low back disability 
etiologically related to his service-connected gunshot wound 
residuals of the right calf.  Specifically, the veteran 
maintains that he has had to put his weight on the left side 
of his body due to his service-connected right leg wound 
residuals.  As a result, he asserts that he developed 
degenerative changes at the L4-L5 and L5-S1 areas of his 
spine.  

This case was previously remanded by the Board in February 
1998 in order to resolve contradictory medical evidence 
concerning the issue of whether the veteran's service-
connected right leg wound residuals aggravated his back 
disability.  After considered review of the examination 
report resulting from that development, the Board is of the 
opinion that further medical evaluation of the veteran is 
still necessary as the issue of aggravation was not 
adequately addressed in the report.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Moreover, the veteran has testified 
that he has been undergoing active treatment at the VA 
Medical Center in Columbia, Missouri.  Recent reports from 
that facility are not of record.  

In order to assist the RO and examiners in further evaluation 
of this case, and in order to avoid further remands, the 
Board will outline pertinent facts and issues integral to the 
veteran's appeal and remaining unresolved issues.

An August 1943 Certificate of Disability Discharge does shows 
that in July 1942, a machine gun bullet ricocheted into the 
veteran's right calf, passing through the soft tissue without 
striking bones or major structures.  Although the inservice 
clinical reports from the original injury are not available, 
the Certificate of Disability Discharge states that the wound 
healed without difficulties or complications.  Nevertheless, 
the veteran continued to complain of weakness of the right 
leg following the injury.

By a March 1944 rating decision, service connection was 
established for a right calf scar and injury to Muscle Group 
XI.  A 10 percent disability evaluation was assigned.  That 
10 percent rating has been confirmed and continued since that 
time.  

The medical issue to be resolved in this case is the 
reconciliation of private medical reports in which a positive 
correlation between the veteran's service-connected right 
calf wound residuals and current back disability is made.  
Such evidence includes an August 1984 letter from the 
veteran's private chiropractor (stating that there may be a 
correlation between the veteran's weakness in the right lower 
extremity and low back problems), an August 1984 note from J. 
D. Blackmun, M.D. (stating that the veteran had a long-
standing problem with his back which was certainly aggravated 
by his favoring of the right leg due to his service-connected 
injury residuals), a January 1985 letter from Dr. Blackmun 
(stating that the veteran's favoring of his right leg caused 
degenerative changes in his back), and multiple letters, 
dated in 1995 and 1996, from the veteran's current family 
practitioner (stating, essentially, that the veteran's right 
lower extremity disability hastened or aggravated the medical 
conditions affecting his back, i.e., osteoporosis and 
osteoarthritis).

Medical evidence conflicting with the above opinions includes 
a November 1989 consultation report from the Lafayette 
Regional Health Center in Lexington, Missouri (positing that 
the veteran's persistent back impairment was due to multiple 
compression fractures which have occurred spontaneously) and 
two VA compensation and pension examination reports.  The 
June 1995 VA report states that the veteran has severe 
osteoporosis, status post multiple compression fractures, and 
that the examiner did not see a causal relationship between 
the gunshot wound injury and the spine problems.  In the 
report from the recent March 1998 VA examination, the 
examiner opined that there is no objective evidence 
supporting the claim that the veteran's back condition is due 
to his service-connected right leg wound.

The above-referenced private medical opinions attested only 
to aggravation or causation of back disability in connection 
with "right leg disability."  The opinions do not 
differentiate between non-service-connected right lower 
extremity disabilities, such as right foot pronation, 
arthritis of the right knee, residuals of a right knee 
Baker's cyst, and service-connected right calf gunshot wound 
residuals.  Thus, further medical opinion should 
differentiate symptomatology.

The case is therefore REMANDED to the RO for the following 
actions:  

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him since separation from service 
for right leg and back disabilities.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
been previously secured.  Regardless, the 
RO should obtain all records reflecting 
treatment since March 1995 at the VA 
Medical Center in Columbia, Missouri for 
right leg and back disabilities.  All 
records obtained which are not currently 
of record should be associated with the 
claims folder.

2.  The RO should arrange for the veteran 
to undergo a comprehensive orthopedic 
evaluation to determine the nature and 
etiology of his low back disability.  All 
indicated studies, including diagnostic 
imaging should be performed and all 
findings should be set forth in detail 
and typewritten.  The examiner is 
requested to review the claims file, 
including service medical records and 
post-service private and VA medical 
reports, and provide an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
residuals of a gunshot wound to the right 
calf (right calf scar and soft tissue 
damage to Muscle Group XI) caused or 
chronically worsened his current low back 
disability(ies), including any arthritis 
found to be present.  In rendering an 
opinion as to etiology, the examiner is 
specifically requested to differentiate 
between non-service-connected right lower 
extremity disabilities, such as right 
foot pronation, hammertoes, Baker's cyst 
residuals, and right knee arthritis, and 
the service-connected gunshot wound 
residuals.  The claims file and a copy of 
this REMAND must be made available to the 
examiner prior to the requested 
examination.  The examiner is requested 
to indicate in his/her report that review 
of the claims folders and the information 
contained in this remand was conducted.  
A rationale for any opinion expressed 
should be fully explained. 

3.  The RO should review the examination 
report resulting from the above-requested 
development and assess compliance with 
the above instructions.  If the RO 
determines that the examiner did not 
adequately address the instructions 
contained in this REMAND, the report 
should be returned to the examiner for 
corrective action.

4.  The RO should then undertake any 
further indicated development and 
readjudicate the claim for entitlement 
to service connection for low back 
disability secondary to service-
connected residuals of a gunshot wound 
to the right calf, with consideration of 
Allen v. Brown, 7 Vet.App. 439 (1995), 
as appropriate.  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
the veteran and his representative should 
be provided with a reasonable opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


